Citation Nr: 0303333	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  00-17 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUES

Entitlement to service connection for acne of the face.

Entitlement to service connection for pseudofolliculitis 
barbae.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1971 to March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC.  That decision determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a skin disorder, and the claimant 
appealed that decision.

This case was previously before the Board in April 2001, at 
which time the Board determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for a skin disorder, claimed as acne and 
pseudofolliculitis of the face, and remanded the Case to the 
RO for additional development of the evidence and for notice 
and compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2002)].  The actions requested on remand were not completed 
in their entirety at the time the claim was returned to the 
Board.

In September 2002, the Board undertook additional development 
on the issues of entitlement to service connection for a skin 
disorder, claimed as acne and pseudofolliculitis of the face, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  
The claimant was notified of that action by Board letter of 
November 26, 2002, which informed him that when that 
developments was completed, the Board would provide notice of 
the development as required by Rule of Practice 903.  The 
record shows that a Board letter of January 29, 2003, 
informed the claimant and his representative of the 
additional evidence obtained, provided copies of that 
evidence, and notified him that he had 60 days in which to 
respond or to submit additional evidence or argument.  No 
additional evidence has been submitted, and the claimant's 
representative has submitted an Informal Hearing Presentation 
on January 30, 2003, asking that the Board proceed to resolve 
the issues on appeal.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2002)].  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more 
favorable to the claimant shall apply.  VA's General Counsel 
has determined, in a precedential opinion that the Board is 
bound to follow, that the VCAA is more favorable to claimants 
than the law in effect prior to its enactment.  See 
VAOPGCPREC 11-00;  Janssen v. Principi, 15 Vet. App. 123 
(2001) (per curiam).

The record shows that the claimant and his representative 
were informed of the provisions of the VCAA by the Board 
remand order of April 2001, and by RO letter of November 16, 
2001, which informed the claimant of VA's duty to notify him 
of the information and evidence necessary to substantiate his 
claims and to assist him in obtaining all such evidence.  
That letter also informed the claimant and his representative 
which part of that evidence would be obtained by the RO and 
which part of that evidence would be obtained by the 
claimant, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring VA to notify the claimant of 
what evidence he or she was required to provide and what 
evidence the VA would attempt to obtain).  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist him in obtaining all evidence necessary to 
substantiate his claim have been fully met.  The records 
shows that the RO has obtained all service medical records of 
the claimant, as well as all available private and VA medical 
records identified by the claimant.  The claimant has been 
afforded a VA dermatological examination and medical opinion 
in January 2003, and has a hearing at the RO or before the 
Board.  The Board finds that there is no question that the 
appellant was fully notified and aware of the type of 
evidence required to substantiate his claims.  In view of the 
extensive factual development in the case, as demonstrated by 
the Board's April 2001 Remand and the record on appeal, the 
Board finds that there is no reasonable possibility that 
further assistance would aid in substantiating the claimant's 
appeal.  For those reasons, further development is not 
necessary for compliance with the provisions of 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The claimant's service entrance examination, conducted 
February 1971, disclosed no abnormalities of the face, head 
or neck, and no evidence of scars or a skin disorder; and the 
claimant must be presumed in sound condition in that regard 
at service entry.  

3.  The claimant's service separation examination, conducted 
in March 1973, disclosed acne of the face; as the claimant is 
presumed in sound condition in that regard at service entry, 
the conclusion must be that such condition originated during 
active service.   

4.  The record includes no complaint, treatment, findings or 
diagnosis of pseudofolliculitis barbae during the claimant's 
period of active service, on service separation examination, 
or at any time prior to VA outpatient examination in 
September 1998, more than three years after final service 
separation; pseudofolliculitis barbae was not clinically 
present on the current VA dermatological examination.  


CONCLUSIONS OF LAW

1.  Acne of the face, with scarring, was incurred during 
active service.  38 U.S.C.A. § 1110, 5103, 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303(a) (2002).

2.  Pseudofolliculitis barbae was not incurred during active 
service.  38 U.S.C.A. § 1110, 5103, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

As noted, the claimant served on active duty in the United 
States Army from May 1971 to March 1973.  

A report of medical history completed by the claimant at the 
time of his service entrance examination shows that he 
complained of a skin disorder or infection, and reported 
treatment for that condition by a Dr. Landrey.  The 
claimant's service entrance examination, conducted in 
February 1971, disclosed no abnormalities of the face, head 
or neck, and no evidence of scars or a skin disorder.  The 
claimant's service medical records are silent for complaint, 
treatment, findings or diagnosis of a skin disorder.  A 
report of medical history completed by the claimant at the 
time of his service separation examination shows that he 
complained of skin diseases, and again noted treatment for 
that condition by a Dr. Landrey.  The claimant's service 
separation examination disclosed acne of the face.  

The claimant's original application for VA disability 
compensation benefits, (VA Form 21-526), received in November 
1975, sought service connection for skin disease, citing 
onset in July 1971, and reporting postservice treatment at 
the VAMC, Washington, DC, between May 1973 and August 1974.  

Medical records obtained from the VAMC, Washington, DC, show 
that the claimant was admitted for inpatient drug treatment 
from November 1975 to March 1976, and that an examination on 
admission revealed acneform lesions on the face.  The 
pertinent diagnosis at hospital discharge was 
pseudofolliculitis of the face.  

An RO request for additional outpatient treatment records of 
the claimant from the VAMC, Washington, DC, received a 
response that there were no additional records of the 
claimant at that facility.  

A rating decision of September 1976 denied service connection 
for a skin condition, diagnosed as acne and 
pseudofolliculitis.  The claimant was notified of that 
determination and of his right to appeal by RO letter of 
September 6, 1976.  The claimant failed to initiate an 
appeal, and that decision became final after one year.

In November 1983, the claimant submitted another application 
for VA disability compensation benefits, (VA Form 21-526) 
seeking service connection for a face infection and scarring 
as a result of shaving while in service.  He reported 
inservice treatment in 1972, and postservice outpatient 
treatment at the VAMC, Washington, DC, between May 1973 and 
1975, and during his hospitalization in 1975.  By RO letter 
of January 19, 1984, the claimant and his representative were 
notified that service connection for a skin condition had 
been previously denied, and that he must submit new and 
material evidence to reopen that claim.  

In May 1998, the claimant submitted another application for 
VA disability compensation benefits, (VA Form 21-526) seeking 
service connection for a skin condition as a result of 
shaving while in service.  He asserted that he was treated by 
a dermatologist while on active duty between 1971 and 1973.  
By RO letter of June 10, 1999, the claimant and his 
representative were notified that service connection for a 
skin condition had been previously denied, and that he must 
submit new and material evidence to reopen that claim.  

A request for medical records of the claimant from the VAMC, 
Washington, DC, yielded outpatient treatment records, dated 
from June 1998 to September 1999, show that the claimant was 
seen in September 1998 complaining of "holes in [his] face" 
which affected his self-esteem, and was interested in Rogaine 
to hide his acne.  He related that he was compelled to shave 
during active service, causing a skin disorder of the face; 
that he was treated with tetracycline but was still forced to 
shave.  The assessment was folliculitis barbae affecting the 
claimant's self-esteem.  In March 1999, the claimant was seen 
with complaints of unhappiness and inability to associate 
with others because his skin condition of the face made it 
difficult to feel good about himself.  The claimant was noted 
to have some scarring on his face, but was noted to have a 
distorted view of his appearance.  His problem list was shown 
to include folliculitis barbae.  

A rating decision of September 1976 determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a skin condition, claimed as acne 
and pseudofolliculitis.  The claimant and his representative 
were notified of that determination and of his right to 
appeal by RO letter of November 10, 1999, and filed a timely 
Notice of Disagreement.  The claimant and his representative 
were provided a Statement of the Case in May 2000.  

In a Statement in Support of Claim (VA Form 21-4138), 
received in March 2000, the claimant asserted that his skin 
condition of the face was embarrassing and prevented him from 
wearing glasses for a prolonged period of time because the 
metal frames caused a skin reaction.  He enclosed color 
photographs of his face.  The claimant submitted his 
Substantive Appeal (VA Form 9) in June 2000, declining a 
hearing at the RO, and asserting that his skin condition of 
the face was incurred in service; that he was denied a 
profile to limit shaving while in service.  He requested a VA 
dermatological examination.

A Supplemental Statement of the Case was provided the 
claimant and his representative in June 2000.  In September 
2000, the claimant submitted another Statement in Support of 
Claim (VA Form 21-4138), in which he provided copies of 
photographs from his 1970 high school yearbook showing 
pictures of his face during various activities, as well as 
pictures of several schoolmates.  

As noted, in an April 2001 decision, the Board determined 
that new and material evidence had been submitted to reopen 
the claim for service connection for a skin disorder, claimed 
as acne and pseudofolliculitis of the face, and remanded the 
Case to the RO for additional development of the evidence, to 
include notice and compliance with the provisions of the 
VCAA.  

By RO development letter of January 28, 2002, the claimant 
was asked to submit a medical record release authorization 
(VA Form 21-4142) for his treatment by DR. Landrey.  No 
response was received to that request.  The claimant twice 
failed to report for scheduled VA dermatological 
examinations.  A Supplemental Statement of the Case was 
provided the claimant and his representative in November 
2002.

In December 2002, duplicate copies of his March 1993 report 
of medical history and report of service separation 
examination were received at the Board, as well as a service 
department document signed by the claimant in March 1973, 
showing that his service separation examination was performed 
more than 3 days previously, and that there had been no 
change in his medical condition since that service separation 
examination.  

In September 2002, the Board undertook additional development 
on the issues of entitlement to service connection for a skin 
disorder, claimed as acne and pseudofolliculitis of the face, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
That development included scheduling a VA dermatological 
examination of the claimant by a VA examiner who had reviewed 
his service medical records, and an opinion as to whether it 
was as likely as not that the claimant's current skin 
disorder was related to service.

A report of VA dermatological examination, conducted in 
January 2003, cited the examiner's review of the claimant's 
service medical records, as well as the claimant's 
contentions that after basic training, he had to shave every 
day; that he developed a reaction to shaving resulting in 
multiple skin sores affecting his beard; that he was seen by 
Army dermatologists in California and treated with 
Tetracycline and ointments, but was not told to discontinue 
shaving, not given a shaving profile, and not advised on 
shaving techniques.  He related that he continued to shave 
and the sores on his face continued to develop, and that 
following service, he was seen at the VAMC, Washington, DC, 
and was again treated with treated with Tetracycline and 
topical ointments.  The claimant was noted to be wearing a 
beard; that he has scars on his face that are bothersome to 
him; and that he related that not shaving controls his 
condition.  

Examination disclosed deep-seated acne scars on both the 
claimant's cheeks, with no current active lesions of 
pseudofolliculitis seen, and no active lesions of acne 
vulgaris seen on the face.  Multiple deep-seated shallow 
scars were seen on the back
of the scalp in the neck area, and there were several small, 
slightly hypertrophic scars over the sternal area, with no 
active lesions seen.  The skin of both soles was shown to be 
keratotic and scaly, with the scales extending from the soles 
of the lateral aspect of the feet in a moccasin distribution.  
Scales were noted between the toes, and the toenails were 
hyperkeratotic and dystrophic.  The diagnoses were 
pseudofolliculitis barbae controlled by not shaving; multiple 
scars of the cheeks, more likely that not secondary to acne 
vulgaris; multiple scars of the back of the neck of unknown 
etiology; hypertrophic scars of the chest, more likely that 
not secondary to acne vulgaris; and chronic tinea pedis with 
onychomycosis.  

The examiner cited the claimant's February 1971 report of 
medical history showing that he had been treated for skin 
infections; however, the diagnosis and location was not 
stated.  He further noted that the claims file included no 
documentation that the claimant was treated for acne vulgaris 
or pseudofolliculitis barbae, and that it was difficult for 
him to make a statement as to whether the current disorder 
was present prior to service, or if it was caused or 
aggravated after the patient entered service.  He noted, 
however, that pseudofolliculitis barbae is definitely known 
to worsen or to be caused by close shaving as the claimant 
states that he was required to do.  



II. Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(a) (2002).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991 & 
Supp. 2002).  Clear and unmistakable evidence that the 
disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.304(b) (2002); Akins v. Derwinski,  1 Vet. App. 
228, 232 (1991);  Bagby v. Derwinski,  1 Vet. App. 225 
(1991). 

If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  38 C.F.R. § 
3.303(b) (2002).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of  38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The Court has held that a lay person, such as the veteran, is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  Espiritu 
v. Derwinski,  2 Vet. App. 492, 495 (1992).  If such 
testimony is not competent, it cannot be probative.  The 
Court has further held that a veteran's statements are 
competent as to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown,  7 Vet. App. 379, 384 
(1995);  Falzone v. Brown,  8 Vet. App. 398, 405 (1995).

The Court has held that the Board has the duty to assess the 
credibility and weight to be given to the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997);  Gilbert v. Derwinski,  1 Vet. 
App. 49, 58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 
(1991).  

The claimant's service entrance examination, conducted in 
February 1971, disclosed no abnormalities of the face, head 
or neck, and no evidence of scars or a skin disorder.  As no 
such defect was noted when examined and accepted for service, 
the claimant must be presumed in sound condition in that 
regard at service entry.  38 U.S.C.A. § 1111, 1137 (West 1991 
& Supp. 2002).  The Board further notes that the claimant has 
provided certified statements to the effect that his current 
skin disorder, diagnosed as acne and pseudofolliculitis of 
the face, originated  during active service;  that after 
basic training, he had to shave every day; that he developed 
a reaction to shaving resulting in multiple skin sores 
affecting his beard; that he was seen by Army dermatologists 
in California and treated with Tetracycline and ointments, 
but was not told to discontinue shaving, not given a shaving 
profile, and not advised on shaving techniques.  He related 
that he continued to shave and the sores on his face 
continued to develop, and that following service, he was seen 
at the VAMC, Washington, DC, and was again treated with 
treated with Tetracycline and topical ointments.  As noted, 
the Court has held that a veteran's statements are competent 
as to the onset and continuity of symptomatology, including 
pain.  Heuer v. Brown,  7 Vet. App. 379, 384 (1995);  Falzone 
v. Brown,  8 Vet. App. 398, 405 (1995).

The Board further notes that a report of medical history 
completed by the claimant at the time of his service 
separation examination shows that he complained of skin 
diseases, and that the claimant's service separation 
examination disclosed positive findings of acne of the face.  
As the claimant is entitled to the presumption of soundness 
at entry, the conclusion must be that such acne of the face 
originated during active service.  With resolution of 
reasonable doubt in the claimant's favor, the Board finds 
that the claimant's acne of the face was incurred during 
active service.  Accordingly, service connection for acne of 
the face is granted.

The claimant also seeks service connection for 
pseudofolliculitis barbae as incurred during active service.  
No complaint, treatment, findings or diagnosis of 
pseudofolliculitis barbae were shown during the claimant's 
period of active service, on service separation examination, 
or at any time prior to VA outpatient examination in 
September 1998, more than three years after final service 
separation.  In addition, the recent VA dermatological 
examination showed that the claimant does not currently have 
pseudofolliculitis barbae.  

In the absence of clinical findings of pseudofolliculitis 
barbae during active service, on service separation 
examination, or at any time prior to September 1998, and in 
the absence of current clinical findings of 
pseudofolliculitis barbae on the January 2003 VA 
dermatological examination, or a competent medical opinion 
linking or relating any postservice pseudofolliculitis barbae 
to the claimant's period of active service, the Board finds 
that service connection for pseudofolliculitis barbae is not 
warranted.. Accordingly, service connection for 
pseudofolliculitis barbae must be denied.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, where the evidence is 
not in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Where the evidence favored the claimant, the Board has 
resolved such doubt in the claimant's favor.




ORDER

Service connection for pseudofolliculitis barbae is denied.  

Service connection for facial acne with scarring is granted.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

